 EXHIBIT A




Case 2:16-cv-04170-NKL Document 449-1 Filed 12/23/20 Page 1 of 3
                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI
                                 CENTRAL DIVISION

MICHAEL VOGT,                                        )
on behalf of himself and all others                  )
similarly situated,                                  )
                                                     )
       Plaintiffs,                                   )
                                                     )
v.                                                   )       Case No. 2:16-CV-04170-NKL
                                                     )
STATE FARM LIFE                                      )       RETURNABLE
INSURANCE COMPANY                                    )
                                                     )
       Defendant.                                    )

                                      WRIT OF EXECUTION

       UNITED STATES OF AMERICA, Western District of Missouri;

       The President of the United States of America, To the Marshal of the United States in and

       for the Western District of Missouri,

       GREETINGS:

       WHEREAS, on the 12th day of October, 2018, and the 17th day of November, 2020, at the

District Court of the United States for the Western District of Missouri, Central Division, before

our Judge thereof, Plaintiffs, Michael Vogt, and a certified class of all others similarly situated,

recovered against Defendant, State Farm Life Insurance Company, damages in the amount of

$34,322,414.84 as and for the principal balance unsatisfied on the judgment rendered herein, in

the sum of $4,521,674.38 (as and for prejudgment interest to the date of trial), and $2,246,238.13

(as for post judgment interest accrued through December 23, 2020 at the 2.23% rate compounded

annually, for an aggregate amount of $41,090,327.35), pursuant to this Court’s Judgments

entered on October 12, 2018, and November 17, 2020, plus an additional $2,482.94 per diem as

post judgment interest (calculated as $41,090,327.35*[1.0223^(1/365)-1]) from and after




        Case 2:16-cv-04170-NKL Document 449-1 Filed 12/23/20 Page 2 of 3
December 23, 2020, until the date the judgment is satisfied, in an action decided in said court, as

appears to us of record, of which no portion of said sum has been paid.

       THERE ARE, THEREFORE, to command you, that of the goods and chattels, land and

tenements of the said Defendant and Judgment Debtor, State Farm Life Insurance Company, you

cause to be made the unpaid balance of $41,090,327.35, plus per diem interest from and after

December 23, 2020, at the rate of $2,482.94 per day until the date the judgment is satisfied, and

that you have the same before the Judge of our said court on                       , to render to

the same Plaintiffs, Michael Vogt, and a certified class of all others similarly situated, and that

you certify to our said Judge how you execute this writ.

                                      WITNESS, the Judge of the United States District Court for
                                      the Western District of Missouri, this ___ day of          ,
                                      20______. Issued at office in Jefferson City, under the seal
                                      of said District Court, the day and year last mentioned.

                                      CLERK, UNITED STATES DISTRICT COURT FOR
                                      THE WESTERN DISTRICT OF MISSOURI

                                      By:
                                             Deputy Clerk




Case No. 2:16-CV-04170-NKL                   Marshal’s Docket No.

       Judgment (including prejudgment interest)            $ 38,844,089.22
       Post-judgment interest through 12/23/2020            $ 2,246,238.13
              Total as of 12/23/2020                        $ 41,090,327.35




                                   2
        Case 2:16-cv-04170-NKL Document 449-1 Filed 12/23/20 Page 3 of 3
